Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims

This action is a first action on the merits in response to the application filed on 04/12/2021.
Claims 1-20 have been cancelled. Claims 21-40 are currently pending and have been examined in this application.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 21-40 are rejected under 35 U.S.C. 112, (b)/second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 21 recites “the one or more servers” at line 2. There is insufficient antecedent basis for this limitation in the claim. Claims 22-29 are rejected based on their dependency on Claim 21.
Claim 22 recites “the respondent characteristic” at line 3. Claim 31 and 37 are rejected based on the same rationale. There is insufficient antecedent basis for this limitation in the claim.
Claim 28 recites “ the respondent” at line 2. There is insufficient antecedent basis for this limitation in the claim.
Claim 37 recites “at least one processor” at line 2 and “the respondent characteristic” at line 4. There is insufficient antecedent basis for this limitation in the claim.
	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 21-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 1 recites:
receiving, by the one or more servers, biometric data from a biometric sensor associated with a display medium, the biometric data corresponding to at least one respondent that interacted with the display medium; 
converting the biometric data to at least one respondent characteristic associated with the at least one respondent; 
identifying a digital survey based on a survey identifier associated with the biometric data; and 
categorizing the at least one respondent characteristic within a response database of the digital survey.
The limitation under its broadest reasonable interpretation covers Mental Processes related to concepts performed in the human mind or with a pen and paper (e.g. analyzing and comparing data), but for the recitation of generic computer components (e.g. a processor). For instance, converting biometric data and identifying a digital survey involve analyzing and comparing data (e.g. evaluation of data).  Accordingly, the claim recites an abstract idea of Mental Processes. 
Independent Claims 30 and 36 substantially recite the subject matter of Claim 1 and encompass Mental Processes. The dependent claims encompass the same abstract idea. For instance, Claim 22 is directed to a respondent-characteristic report, Claim 23 i is directed to biometric data, Claim 24 is directed to  analyzing biometric data, Claim 25 is directed to converting biometric data, Claims 26-27 and 19are directed to converting biometric data and Claim 28 is directed to engagement level. Claims 31- 35 and 37-40 substantially recite the subject matter of Claims 22 and 24-27 and encompass the same abstract concepts.  Thus, the dependent claims further limit the abstract concepts found in the independent claims.
The judicial exceptions do are not integrated into a practical application. Claim 21 recites the additional elements of one or more servers, a biometric sensor and a display medium. Claim 30 recites the additional elements of at least one processor, a non-transitory computer readable storage medium a biometric sensor and a display medium. Claim 36 recites the additional elements of a non-transitory computer readable medium, a computing device and a biometric sensor. These are generic computer components performing generic computer functionality. 
For instance, the step of receiving biometric data from a biometric sensor associated with a display medium is data gathering activity and considered extra-solution activity. The steps of converting biometric data, identifying a digital survey and categorizing involve data analysis and comparing data also considered extra-solution activity. Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer components (e.g. a processor). The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component (e.g. a processor). Therefore, the additional elements do not integrate the abstract ideas into a practical application because it does not impose meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Claim 1 recites the additional elements of a server, a processor, a CRM, a computing device, etc. for performing the above steps. As stated above, the additional elements of a computing device, a computer readable storage medium and servers are considered generic computer components performing generic computer functions that amount to no more than instructions to implement the judicial exception.
The dependent claims when analyzed both individually and in combination are also held to be ineligible for the same reason above and the additional recited limitations fail to establish that the claims are not directed to an abstract. The additional limitations of the dependent claims when considered individually and as an ordered combination do not amount to significantly more than the abstract idea. 

Looking at these limitations as an ordered combination and individually adds nothing additional that is sufficient to amount to significantly more than the recited abstract idea because they simply provide instructions to use generic computer components, to "apply" the recited abstract idea. Thus, the elements of the claims, considered both individually and as an ordered combination, are not sufficient to ensure that the claim as a whole amounts to significantly more than the abstract idea itself. Therefore, Claims 21-40 are not patent eligible.  

	Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim(s) 21-25, 29-33 and 36-39 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Slaving et al. (US 9,852,599).
Claim 21:
Slavin discloses:
A method comprising: receiving, by the one or more servers, biometric data from a biometric sensor associated with a display medium, the biometric data corresponding to at least one respondent that interacted with the display medium; (see at least column 5, lines 57-65, a wearable device to collect biometric sensor data; see also Figures 2C and column 17, lines 31-55, monitoring platform receives heart rate data)
converting the biometric data to at least one respondent characteristic associated with the at least one respondent; (see at least column 19, lines 51-62, comparing measured biometric data to reference data to determine an occurrence of an incident; see also column 20, lines 22-57, analysis of biometric data may determine user is having an incident such as a heart attack; see also column 20, lines 64-67-column 21, lines in response to acute heart rate determining an occurrence of an incident which illustrates a conversion to a state of user; see also Figure 3B, column 21, lines21-55, determining data type and device type to correlate received data )
identifying a digital survey based on a survey identifier associated with the biometric data; and (see at least column 17, lines 46-55, upon detecting abnormal heart rate monitoring platform may transmit notification asking user if they need medical assistance; see also column 18, lines 35-54, the notification can ask specific questions; see also Figure 2C and associated text)
categorizing the at least one respondent characteristic within a response database of the digital survey. (see at least column 21, lines 44-53, categorizing data; see also column 18, lines, 35-53,generating historical data of responses associated with sensor data)

Claim 22:
Slavin discloses claim 21. Slavin further discloses:
further comprising providing, for display within a graphical user interface of an administrator device, a respondent-characteristic report comprising graphical representations of the respondent characteristic. (see at least Figure 2B and associate text; see also column 15, lines 23-50, a dashboard displaying status, location, historical data, etc. of user

Claim 23:
Slavin discloses claim 21. Slavin further discloses: 
wherein the biometric data comprises one or more of a blood pressure, breath rate, heart rate, image, video, or audio file. (see at least column 10, lines 24-40, collecting biometric sensor data including heart rate, breath rate and blood pressure)

Claim 24:
Slavin discloses claim 21. Slavin further discloses:
wherein receiving the biometric data comprises receiving a data packet that comprises the biometric data, the survey identifier, and a response classifier. (see at least column 17, lines 46-55, upon detecting abnormal heart rate monitoring platform may transmit notification asking user if they need medical assistance; see also column 18, lines 35-54, the notification can ask specific questions; see also Figure 2C and associated text; see also column 19, lines 25-30, determining an action to be performed in response to an incident determination based on biometric data)

Claim 25:
Slavin discloses claim 21. Slavin further discloses:
further comprising analyzing the biometric data using an analysis identified with a response classifier associated with the biometric data. (see at least Figures 3A-3B, see also column 19, lines 25-30, determining an action to be performed in response to an incident determination based on biometric data; see at least column 21, lines 21-34)

Claim 29:
Slavin discloses claim 21.
wherein converting the biometric data to the at least one respondent characteristic comprises converting the biometric data to one or more biographic classifications corresponding to the respondent. (see at least column 21, lines 44-53, categorizing user data including biometric data, activity data, location data, etc.) 

Claims 30, 31, 32 and 33 for a system (see Figure 1) and 36, 37, 38 and 39 for a CRM (see column 1, line 15) substantially recites the subject matter of Claims 21, 22, 24 and 25 and are rejected based on the same rationale. 
	
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 26 and 34 are rejected under 35 U.S.C. 103(a) as being unpatentable over Slavin et al. (US 9,852,599) in view of Jain et al. (US 2012/0289788).

Claim 26:
	While Slavin discloses claim 21 and Slavin further discloses a user in a distressed state (see column 23, lines 54-67 – column 24, lines 1-2), Slavin does not explicitly disclose the following limitation; however, Jain does disclose:
wherein converting the biometric data to the at least one respondent characteristic comprises converting the biometric data to one of a positive emotion, a neutral emotion, or a negative emotion, or to one of a strong emotion, a moderate emotion, or a weak emotion. (see at least ¶0159, sensor network may analyze physiological, psychological, behavioral or environmental data streams to diagnose stress in a user)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, to combine the monitoring of user biometric data from a wearable device of Slavin with the measuring of stress of Jain to assist in monitoring a person’s health (see Abstract and ¶0001).

Claim 34 for a system substantially recites the subject matter of Claim 26 and is rejected based on the same rationale. 

Claims 27, 28, 35 and 40 are rejected under 35 U.S.C. 103(a) as being unpatentable over Slavin et al. (US 9,852,599) in view of Hill (US 2012/0002848).

Claim 27:
	While Slavin discloses claim 21, Slavin does not explicitly disclose the following limitation; however, Hill does disclose: 
wherein converting the biometric data to the at least one respondent characteristic comprises converting the biometric data to a respondent-engagement level associated with the display medium. (see at least ¶0079, track engagement or emotional involvement level)
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, to combine the monitoring of user biometric data from a wearable device of Slavin with the capturing of engagement information of Hill in order to track engagement or emotional involvement level, which provide insights into a person’s personality type, behavior tendency, credibility, etc. (see ¶0002).

Claim 28:
	While Slavin and Hill disclose claim 27 and Slavin further discloses …an action performed by the respondent while interacting with the display medium. (see at least Figure 2C and associated text; see also column 17, lines 46-67-column 18, lines 1-10, based on biometric data asking user if they need help and user is able to respond using the interface buttons on device, thus indicating engagement with display), Slavin does not explicitly disclose the following limitation; however, Hill does disclose:
wherein the respondent-engagement level associated with the display medium is based in part on an action performed by the respondent while interacting with the display medium. (see at least ¶0079, track engagement or emotional involvement level)
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, to combine the monitoring of user biometric data from a wearable device of Slavin with the capturing of engagement information of Hill in order to track engagement or emotional involvement level, which provide insights into a person’s personality type, behavior tendency, credibility, etc. (see ¶0002).
Claim 35 for a system and Claim 40 for a CRM substantially recites the subject matter of Claim 27 and are rejected based on the same rationale.

Conclusion

	The prior art made of record and not relied upon is considered relevant but not applied:
Parara et al. (US 2016/0338642) discloses a wearable smart watch that measures a user’s heart rate to determine if it is above normal or in distress. If in distress then a notification is sent to emergency respondents.
Berg et al. (US 2008/0065468) discloses measuring emotive response and selection preference situations involving at least one stimulus.

Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Renae Feacher whose telephone number is 571-270-5485.  The Examiner can normally be reached Monday-Friday, 9:00 am - 5:00 pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Eric Stamber can be reached at 571-272-6724.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.
/Renae Feacher/
Primary Examiner, Art Unit 3683